Exhibit 10.31

 

FIRST AMENDMENT

OF ESI 401(k) PLAN

 

 

This First Amendment of ESI 401(k) Plan is adopted by ITT Educational
Services, Inc.

 

Background


 


1.                     EFFECTIVE MAY 16, 1998, ITT EDUCATIONAL SERVICES, INC.
(“EMPLOYER”) AMENDED AND


 


COMPLETELY RESTATED THE ESI 401(K) PLAN (“PLAN”).


 


                                2.       THE EMPLOYER WISHES TO AMEND THE PLAN
FURTHER.


 


AMENDMENT

 

THEREFORE, the Plan is amended as follows:

 


1.             EFFECTIVE JANUARY 1, 2001, SECTION 6.1(A) IS AMENDED TO READ AS
FOLLOWS:

 

6.1          Actual Deferral Percentage Test.

(a)                                  With respect to each Plan Year, the Actual
Deferral Percentage for that Plan Year for Highly-Compensated Employees who are
Members for that Plan Year shall not exceed the Actual Deferral Percentage for
that Plan Year for all Non-Highly-Compensated Employees who are Members for that
Plan Year multiplied by 1.25.  If the Actual Deferral Percentage for those
Highly-Compensated Employees does not meet the foregoing test, the Actual
Deferral Percentage for such Highly-Compensated Employees for that Plan Year may
not exceed the Actual Deferral Percentage for that Plan Year for all
Non-Highly-Compensated Employees who are Members for that Plan Year by more than
two percentage points, and the Actual Deferral Percentage for those
Highly-Compensated Employees for the Plan Year may not be more than 2.0 times
the Actual Deferral Percentage for that Plan Year for all Non-Highly-Compensated
Employees who are Members for that Plan Year (or such lesser amount as the
Committee shall determine to satisfy the provisions of Section 6.3).

If the Committee determines that the foregoing limitation has been exceeded in
any Plan Year, the following provisions shall apply:

The actual deferral ratio of the Highly-Compensated Employee with the highest
actual deferral ratio shall be reduced to the extent necessary to meet the
Actual Deferral Percentage test or to cause that ratio to equal the actual
deferral ratio of the Highly-Compensated Employee with the next highest ratio. 
This process will be repeated until the Actual Deferral Percentage test is
passed.  Each ratio shall be rounded to the nearest one one-hundredth of 1% of
the Member’s Statutory Compensation.  The amount of Pre-Tax Savings
Contributions made by each Highly-Compensated Employee in excess of the amount
permitted under his or her revised deferral ratio shall be added together.  This
total dollar amount of excess contributions (“excess contributions”) shall then
be allocated to some or all Highly-Compensated Employees by reducing the Pre-Tax
Savings of the Highly-Compensated Employee with the highest dollar amount of
Pre-Tax Savings by the lesser of (i) the amount required to cause that
Employee’s Pre-Tax Savings to equal the dollar amount of the Pre-Tax Savings of
the Highly-Compensated Employee with the next highest dollar amount, or (ii) an
amount equal to the total excess contributions.  This procedure is repeated
until all excess contributions are allocated.  The amount of excess
contributions allocated to a Highly-Compensated Employee (adjusted to reflect
earnings or losses attributable thereto) shall be distributed to him or her in
accordance with the provisions of paragraph (c).

 

A-1

--------------------------------------------------------------------------------


 


2.             EFFECTIVE JANUARY 1, 2001, SECTION 6.2(A) IS AMENDED TO READ AS
FOLLOWS:

 

6.2          Actual Contribution Percentage Test.

(a)                                  With respect to each Plan Year, the Actual
Contribution Percentage for that Plan Year for Highly-Compensated Employees who
are Members for that Plan Year shall not exceed the Actual Contribution
Percentage for that Plan Year for all Non-Highly-Compensated Employees who were
Members for that Plan Year multiplied by 1.25.  If the Actual Contribution
Percentage for a Plan Year for those Highly-Compensated Employees does not meet
the foregoing test, the Actual Contribution Percentage for the
Highly-Compensated Employees for the Plan Year may not exceed the Actual
Contribution Percentage for that Plan Year for all Non-Highly-Compensated
Employees who were Members for that Plan Year by more than two percentage
points, and the Contribution Percentage for those Highly-Compensated Employees
for the Plan Year may not be more than 2.0 times the Actual Contribution
Percentage for that Plan Year for all Non-Highly-Compensated Employees who were
Members for that Plan Year (or such lesser amount as the Committee shall
determine to satisfy the provisions of Section 6.3).

If the Committee determines that the limitation under this Section 6.2 has been
exceeded in any Plan Year, the following provisions shall apply:

(i)                                     The actual contribution ratio of the
Highly-Compensated Employee with the highest actual contribution ratio shall be
reduced to the extent necessary to meet the Actual Contribution Percentage test
or to cause that ratio to equal the actual contribution ratio of the
Highly-Compensated Employee with the next highest actual contribution ratio. 
This process will be repeated until the Actual Contribution Percentage test is
passed.  Each ratio shall be rounded to the nearest one one-hundredth of 1% of a
Member’s Statutory Compensation.  The amount of Matching Company Contributions
made by or on behalf of each Highly-Compensated Employee in excess of the amount
permitted under his revised actual contribution ratio shall be added together. 
This total dollar amount of excess contributions (“excess aggregate
contributions”) shall then be allocated to some or all Highly-Compensated
Employees in accordance with the provisions of subparagraph (ii) of this
paragraph (a).

(ii)                                  The Matching Company Contributions of the
Highly-Compensated Employee with the highest dollar amount of those
contributions shall be reduced by the lesser of (i) the amount required to cause
that Employee’s Matching Company Contributions to equal the dollar amount of
those contributions of the Highly-Compensated Employee with the next highest
dollar amount of those contributions, or (ii) an amount equal to the total
excess aggregate contributions.  This procedure is repeated until all excess
aggregate contributions are allocated.  The amount of excess aggregate
contributions allocated to each Highly-Compensated Employee, (adjusted to
reflect earnings or losses attributable thereto), shall be distributed or
forfeited in accordance with the provisions of paragraph (b) below.

A-2

--------------------------------------------------------------------------------


 

 

 

This First Amendment of ESI 401(k) Plan is executed on behalf of ITT Educational
Services, Inc. by its duly authorized officer this 20 day of May, 2002.

 

 

 

ITT EDUCATIONAL SERVICES, INC.

 

 

 

 

By

               /s/ Jenny Yonce

 

 

(Signature)

ATTEST:

 

 

 

 

 

 

 

              Jenny Yonce

/s/ Paula K. Crose-Wickham

 

(Printed)

(Signature)

 

 

 

 

 

Paula K. Crose-Wickham

 

               Manager, Benefits & HRIS

(Printed)

 

(Title)

 

 

 

Retirement Specialist

 

 

(Title)

 

 

 

 

A-3

--------------------------------------------------------------------------------